Judgment reversed upon the law and new trial granted, costs to appellant to abide the event. We are of opinion that the allegations of the complaint were sufficient to enable plaintiff to have the question of defendant’s negligence in failing properly to lay the saddle in question submitted to the jury, and that it was, therefore, error on the part of the trial court to refuse to charge as requested by plaintiff’s attorney at folio 558 of the record. Lazansky, P. J., Rich, Young, Kapper and Hagarty, JJ., concur.